Exhibit AMENDMENT NO. 2 to CREDIT AGREEMENT THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (the “Amendment”) is made as of March 10, 2009 by and among TEXAS-NEW MEXICO POWER COMPANY (the “Borrower”), the institutions from time to time parties thereto as Lenders (the “Lenders”), and JPMORGAN CHASE BANK, N.A., in its capacity as Administrative Agent for itself and the other Lenders (the “Administrative Agent”) under that certain Credit Agreement dated as of May 15, 2008 by and among the Borrower, the financial institutions party thereto, and the Administrative Agent (as the same may be amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”).Defined terms used herein and not otherwise defined herein shall have the meaning given to them in the Credit Agreement. WITNESSETH WHEREAS, the Borrower, the Lenders, and the Administrative Agent are parties to the Credit Agreement; and WHEREAS, the Borrower has requested that the Administrative Agent and the requisite number of Lenders under Section 11.6 of the Credit Agreement amend the Credit Agreement on the terms and conditions set forth herein; and WHEREAS, the Borrower, the requisite number of Lenders under Section 11.6 of the Credit Agreement and the Administrative Agent have agreed to amend the Credit Agreement on the terms and conditions set forth herein; NOW, THEREFORE, in consideration of the premises set forth above, the terms and conditions contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto have agreed to the following amendments to the Credit Agreement: 1. Amendments to the Credit Agreement.Effective as of March 10, 2009 (the “Effective Date”) and subject to the satisfaction of the condition precedent set forth in Section 2 below, the Credit Agreement is hereby amended as follows: 1.1. Section 1.1 to the Credit Agreement is amended to insert the following definitions in alphabetical order: “First Mortgage Bond Trustee” has the meaning set forth in the definition of “Note Facilities Documentation”. “1999 Indenture” has the meaning set forth in the definition of “Note Facilities Documentation”. “2009 Term Loan Credit Agreement” means a term loan credit agreement to be dated on or before April 1, 2009, between the Borrower and one or more lenders parties thereto, including Union Bank, N.A. or any of its affiliates, individually and/or as agent on behalf of such lenders, as it may be amended, supplemented, extended or otherwise modified form time to time; provided that the Administrative Agent and the Lenders shall have received satisfactory evidence that all of the obligations outstanding under the 2008 Term Loan Credit Agreement shall have been paid in full in cash, and the 2008 Term Loan Credit Agreement shall have been terminated, prior to or substantially concurrently with the initial incurrence of Indebtedness pursuant to the 2009 Term Loan Credit Agreement. 1.2. Section 1.1 to the Credit Agreement is hereby amended to delete the definition of “Note Facilities Documentation” in its entirety, and to substitute the following therefor: “Note Facilities Documentation” means (1) the First Mortgage Indenture dated on or before April 1, 2009, between the Borrower and The Bank of New York Mellon Trust Company, N.A., as Trustee (together with its permitted successors and assigns in such capacity, the “First Mortgage Bond Trustee”), the First Supplemental Indenture dated on or before April 1, 2009 issued pursuant thereto and any other supplemental indentures, notes or other securities issued pursuant thereto or in connection therewith, as the same may be amended, supplemented, extended or otherwise modified from time to time, and/or (2) the Indenture dated as of January 1, 1999, between the Borrower and The Bank of New York Trust Company, N.A. (as successor to JPMorgan Chase Bank, N.A., formerly JPMorgan Chase Bank, as successor to Chase Bank of Texas, N.A.), as Trustee (the “1999 Indenture”), the Third Supplemental Indenture issued pursuant thereto and any other supplemental indentures, notes or other securities issued pursuant thereto or in connection therewith, as the same may be amended, supplemented, extended or otherwise modified from time to time; provided that the Administrative Agent and the Lenders shall have received satisfactory evidence that all of the obligations outstanding under the 2008 Term Loan Credit Agreement shall have been paid in full in cash, and the 2008 Term Loan Credit Agreement shall have been terminated, prior to or substantially concurrently with the initial incurrence of Indebtedness pursuant to the Note Facilities Documentation. 1.3. Section 8.5 to the Credit Agreement is hereby amended to delete subclause (q) thereof in its entirety, and to substitute the following therefor: (q) Liens upon any property in favor of the First Mortgage Bond Trustee securing Indebtedness under the Note Facilities Documentation and/or the 2009 Term Loan Credit Agreement; provided that in the event that the aggregate principal amount of Indebtedness secured by such Liens shall exceed $318,000,000 (i) the Borrower Obligations shall concurrently be secured equally and ratably with (or prior to) such Indebtedness so long as such other Indebtedness shall be secured and (ii) the Borrower, the First Mortgage Bond Trustee and the Administrative Agent, for the benefit of the Lenders, shall have entered into such supplemental indentures and other documentation deemed necessary by the Administrative Agent in respect of such Lien on terms and 2 conditions acceptable to the Administrative Agent (including, without limitation, with respect to the voting of claims and release or modification of any such Lien on all or any portion of the collateral thereunder), and 1.4. Section 8.7 to the Credit Agreement is hereby amended to delete the current Section 8.7 in its entirety and to substitute the following new Section 8.7 therefor: The Borrower will not (nor will it permit any of its Subsidiaries to) enter into any contractual obligation that limits the ability (a) of any Subsidiary of the Borrower to make Restricted Payments to the Borrower or to otherwise transfer property to the Borrower or (b) of the Borrower to create, incur, assume or suffer to exist Liens on its property in favor of the Administrative Agent, for the benefit of the Lenders, other than (i) any such contractual obligation contained in the Credit Documents; (ii) any such contractual obligation contained in the “Credit Documents” as defined in the 2008 Term Loan Credit Agreement (as such contractual obligations in such “Credit Documents” exist as of the date hereof without giving effect to any subsequent amendment or other modification to such contractual obligations); (iii) any such contractual obligation contained in the “Credit Documents” (or any similar term) defined in the 2009 Term Loan Credit Agreement to the extent such contractual obligations in such “Credit Documents” (or any similar term) shall be no less favorable to the Administrative Agent and the Lenders than such contractual obligations set forth in the 2008 Term Loan Credit Agreement as of the date hereof without giving effect to any subsequent amendment or other modification to such contractual obligations; and (iv) any such contractual obligation contained in the Note Facilities Documentation (which contractual obligation shall be on terms no less favorable to the Administrative Agent and the Lenders than such contractual obligations set forth in the 1999 Indenture, the draft Third
